PER CURIAM.
Roderick Crystal seeks a belated appeal or belated certiorari review of an order dismissing his petition for writ of mandamus as frivolous, but we have no authority to grant a belated appeal in a civil proceeding, see Powell v. Department of Corrections, 727 So.2d 1103 (Fla. 1st DCA 1999), nor do we have the authority to grant belated certiorari review. See Russell v. State, 114 So.3d 483 (Fla. 2d DCA 2013). Accordingly, the petition and supplemental petition are DENIED. This disposition is without prejudice, however, to petitioner seeking relief in the lower tribunal. See generally, Milord v. Florida Parole Commission, 4 So.3d 762 (Fla. 1st DCA 2009) (Browning, J., concurring).
LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., concur.